Citation Nr: 1223883	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  11-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from October 1987 to October 1997 and from August 2005 to December 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Board remanded the case to the RO for a VA examination, which occurred in October 2011.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the issuance of the supplemental statement of the case in April 2012, the Veteran submitted additional evidence in May 2012 in support of his claim and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

A claim for total disability rating for compensation based upon individual unemployability has been raised by the record, which is referred to the RO for appropriate action.  


FINDING OF FACT

Sleep apnea had onset in service.





CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for sleep apnea is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claim is not necessary.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).






For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 



Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board").) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  8 U.S.C.A. § 5107(b).

Facts

The Veteran maintains that he currently has obstructive sleep apnea that is related to his second period of military service, that is, from August 2005 to December 2006.  He contends that he first experienced symptoms related to sleep apnea during service and the symptoms continued after service. 

In the second period of service, from August 2005 to December 2006, the service treatment records do not contain any complaint, finding, or treatment of sleep apnea.  On the medical history questionnaire for post deployment upon return from Iraq in November 2006, the Veteran reported he was not tired after sleeping and his health was good.  In July 2008, apparently while serving as a member of the New Mexico National Guard, the Veteran reported sleep problems.  



In September 2009, the Veteran reported to VA that he suffered from a lack of sleep and he also had a lack of energy, but he did not know if that was caused by the lack of sleep.  He related that his wife told him he snored a lot and that he would stop breathing at night.  In October 2009, it was noted that the Veteran's symptoms existed ever since he returned from deployment in Iraq.  

In January 2010, the Veteran had a sleep study.  The Veteran reported symptoms of snoring, witnessed apnea, choking, excessive daytime sleepiness, chronic fatigue, depression, fitful sleep, insomnia, and nasal obstruction.

The study was conducted over three sessions. The report stated the sleep study was not diagnostic of sleep apnea syndrome because an apnea hypopnea index below 5 is considered normal.  Instead, the diagnosis was normal to mild sleep apnea.  

The examiner did note the Veteran reported difficulty with both falling and staying asleep and if the suspicion for sleep apnea remained, the examiner recommended further, more sensitive testing.  As to the symptom of excessive daytime sleepiness, the findings of the study would not necessarily account for that symptom and other causes may be involved.

In September 2010, the Veteran underwent a second sleep study at a private hospital.  The Veteran indicated symptoms of apnea, snoring, and excessive daytime somnolence.  The Veteran had an average saturation of 93 percent.  There was no paradoxical breathing.  There was moderate to loud snoring.  The Veteran had 14 respiratory effort related arousals, 23 hypopneas without 4 percent desaturation, 30 apneas, and 14 hypopneas.  The apnea hypopnea index was 7 and the respiratory disturbance index was 10.  

The diagnosis was mild obstructive sleep apnea syndrome but REM and predominance oxygenation were preserved.  The Veteran was issued a Continuous Positive Airway Pressure device (CPAP) by VA in March 2011.



In April 2011, B.P., a nurse practioner who was involved in the September 2010 sleep study, issued a report to VA that confirmed the diagnosis of sleep apnea.  She also reported a history from the Veteran that while he was in Iraq, he had the same symptoms that he had presently.  His roommate in Iraq noted the snoring and an apnea episode.  The Veteran also stated he went to medical personnel in Iraq but they told him that they lacked the facilities in Iraq to conduct a sleep study.

The nurse practioner noted that the Veteran's oropharynx was very crowded, and she expressed the opinion that based on the Veteran's symptoms in 2006 and anatomical structure of the oropharynx, there is a high likelihood that the Veteran already had obstructive sleep apnea in 2006."

On VA examination in October 2011, the Veteran described sleep symptoms while in Iraq when others told him that he snored and he had periods of not breathing.  He stated that he went to the medics, but was told that there were no facilities to test for a sleep disorder so no testing or treatment was rendered.  The VA examiner noted that after a review of the Veteran's claim file including all available service treatment records from 2006 and previous to that time did not show an instance of care sought for insomnia, sleep problems, or any condition with typical symptoms of sleep apnea.  The Veteran first sought medical care for sleep apnea in August 2009 through the VA.  The examiner also noted that the January 2010 report showed no sleep apnea, but the second study resulted in a mild diagnosis of mild obstructive sleep apnea in December 2012.  VA examiner noted that the Veteran was not on continuous medication for a sleep disorder but only used a CPAP machine.  The Veteran reported persistent daytime hypersomnolence.  

The VA examiner agreed the Veteran had sleep apnea but concluded the claimed condition is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner based his opinion upon the lack of evidence of a diagnosis or evaluation of symptoms of sleep apnea while the Veteran was in the military.



Analysis

As noted, the Board understands the Veteran as not claiming any current sleep apnea is caused by or related to his first period of active duty from October 1987 to October 1997.  Nevertheless, for the sake of completeness, the Board notes that the service record treatment for the first period of active duty do not contain any complaint, finding, or treatment of sleep apnea and there are no medical records documenting any sleep apnea for the period between active service, October 1997 to August 2005.  Finally, there is no medical evidence to suggest the Veteran had sleep apnea that originated between October 1987 and October 1997.  The Board therefore finds that the Veteran is not entitled to service connection for sleep apnea based upon his first period of active service from October 1987 to October 1997.  

The Board now turns to whether service connection may be warranted under the second period of active duty from August 2005 to December 2006.

Although there is no documented evidence that obstructive sleep apnea syndrome was diagnosed or treated during service, there is lay evidence that symptoms of sleep apnea were present during service.  The Veteran reported that his roommate and others noted sleep apnea symptoms such as excessive snoring and episodes of sleep apnea.  The Veteran's wife has described the Veteran symptoms after service, including snoring and sleep apnea and the Veteran frequently experiences daytime fatigue. The Veteran and other lay witnesses are competent to describe that which they had observed, such as the Veteran's sleep disturbance, choking in his sleep, and snoring. 

Although there is no evidence of sleep disorder in service, there is competent lay evidence that the Veteran began to experience sleep problems in service as evidenced by the statements of the Veteran and as reported by the Veteran's spouse and those who served with him in Iraq.  




See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  The probative value or weight of the evidence means does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).    

The Boards finds that the lay evidence in this case is credible.  See Washington, 19 Vet. App. at 369 (the Board, as fact finder, must determine the probative value or weight of the admissible evidence).  Further, there is no dispute that the Veteran currently has sleep apnea, which leaves the question of the relationship of the current sleep apnea and the Veteran's service in 2005 and 2006.  

Nevertheless, service connection may be established by initial diagnosis after service, when all the evidence establishes that the disability was incurred in service under 38 C.F.R. § 3.303(d).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion. 38 C.F.R. § 3.159. 

There is competent medical evidence in favor of the claim and competent medical evidence against the claim. The VA examiner has expressed the opinion that while the Veteran may now have sleep apnea, it was less likely than not related to service because there was no diagnosis or evaluation of symptoms of sleep apnea while the Veteran was in the military 


On the other hand, B.P. based her opinion on several factors, namely, the Veteran's symptoms in 2006 and anatomical structure of the oropharynx, which resulted in high likelihood that the Veteran already had obstructive sleep apnea in 2006. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

After weighing the evidence, the Board gives more weight to the opinion of the private health care provider, who took into account the Veteran's anatomical structure that made the Veteran susceptible to sleep apnea and eliminated weight gain as the cause of sleep apnea, because the Veteran still weighed the same as he did in service.  The VA examiner did not account for the Veteran's competent and credible statements that he started having noticeable symptoms in service and that the symptoms continued after service.  The VA examiner did not take into account the Veteran's anatomical structure that made the Veteran susceptible to sleep apnea. 

With evidence of a current disability, obstructive sleep apnea, competent and credible evidence of symptoms in service, and a medical opinion that there is a relationship between the current disability and symptoms experienced in service, as expressed by the private health-care provider, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).




ORDER

Service connection for sleep apnea is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


